FILED
                             NOT FOR PUBLICATION                               FEB 24 2015

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DANNY N. LINDSLEY,                               No. 13-35543

                Plaintiff - Appellant,           D.C. No. 3:12-cv-00552-SU

  v.
                                                 MEMORANDUM*
COMMISSIONER OF SOCIAL
SECURITY,

                Defendant - Appellee.


                     Appeal from the United States District Court
                              for the District of Oregon
                     Michael H. Simon, District Judge, Presiding

                             Submitted January 13, 2015**

Before:        THOMAS, Chief Judge, D.W. NELSON, and LEAVY, Circuit Judges.

       Danny N. Lindsley appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of his application for disability insurance

benefits and supplemental security income under Titles II and XVI of the Social


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Security Act. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012), and affirm.

      Lindsley’s contention that the Administrative Law Judge (“ALJ”) did not

specifically identify what part of the testimony he found not credible, as required

by Holohan v. Massanari, 246 F.3d 1195, 1208 (9th Cir. 2001), is belied by the

record.

      Contrary to Lindsley’s contention, the ALJ provided specific, clear and

convincing reasons for rejecting Lindsley’s subjective complaints. The ALJ cited

Lindsley’s conservative and routine course of treatment, daily activities, work

record, and medical records. See Smolen v. Chater, 80 F.3d 1273, 1284 (9th Cir.

1996) (listing factors to consider in evaluating a claimant’s credibility).

      Lindsley contends that the ALJ did not provide reasons “germane to the

witness” for rejecting the testimony of his fiancée, Angela Sterling. Although the

ALJ erred by rejecting Sterling’s lay witness testimony because she is not a

medical source, such error is harmless because the ALJ provided a separate, valid

reason, supported by the record, for rejecting Sterling’s testimony. See Molina,
674 F.3d at 1115. The ALJ explained that Sterling’s testimony was inconsistent

with the medical evidence and Lindsley’s daily activities. See Carmickle v.

Comm’r of Soc. Sec., 533 F.3d 1155, 1164 (9th Cir. 2008) (citing testimony that


                                           2
claimant has trouble sitting as inconsistent with claimant’s ability to complete full-

time coursework); Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005) (citing

inconsistency with medical evidence).

      AFFIRMED.




                                          3